Citation Nr: 1502360	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left ankle strain.

2.  Entitlement to service connection for esophagitis as secondary to service-connected left ankle strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for esophagitis as secondary to service-connected left ankle strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ankle disability has been manifested by pain and moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

For an increased disability rating claim, VA is required to provide the Veteran with notice of the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  The Veteran was provided VCAA notice in a January 2011 letter.  

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records and VA examination reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on her behalf.  

The Veteran was afforded a VA examination in March 2011.  The Board finds that the VA examination report is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ fully stated the matters on appeal, to include the issues decided herein.  The Veteran was assisted at the hearings by representatives of a Veterans Service Organization, who, along with the VLJ, asked questions to ascertain the extent of any potential pertinent outstanding evidence.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased initial evaluation.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  Analysis

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's left ankle strain is currently evaluated pursuant to Diagnostic Code 5271.  38 C.F. R. § 4.71a.  Under this Diagnostic Code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is assigned for marked limitation.  The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Veteran seeks a higher evaluation for his service-connected left ankle disability.  His disability is currently evaluated as 10 percent disabling.

The Veteran was afforded a VA examination in March 2011.  The Veteran noted intermittent pain which was aggravated by weather changes and prolonged standing.  There were no swelling or other complaints noted.  He did not use a brace or assistive device.  He was independent in activities of daily living.  Upon examination, minimum tenderness to palpation over the lateral aspect of the ankle around the anterior talofibular ligament area was noted.  No gross deformity was found.  The Veteran's left ankle dorsiflexion was to 5 degrees with mild pain.  His plantar flexion was to 50 degrees without pain.  Following repetitive use, the Veteran's range of motion and pain remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  Negative anterior drawer and talar tilt test were noted.  There was no significant deviation in the Veteran's gait.  

In an October 2012 VA medical addendum, the March 2011 VA examiner noted that after a review of the Veteran's claims file and history, the Veteran's left ankle osteoarthritis was not as likely as not a result of his service-connected left ankle sprain.  The examiner noted that the mild degenerative change shown in the 2011 X-ray was most likely due to aging.  

At his August 2013 videoconference hearing, the Veteran stated that he experienced moderate pain when walking up stairs.  He stated that after walking in the park, he had to elevate his left leg and that his ankle would swell after exercise.  He took ibuprofen for the pain.  He noted that his ankle condition had remained the same since his March 2011 VA examination.  

While limitation of motion and pain were noted on the March 2011 examination, the results did not produce a marked impairment of the Veteran's left ankle.  Indeed, the Veteran had 5 degrees of dorsiflexion and 50 degrees plantar flexion.  The Board finds such limitation is consistent with, at most, moderate, rather than marked, limitation of motion.  Moreover, after repetitive use, the Veteran was not additionally limited by pain, fatigue or weakness.  The examiner reported that the Veteran was ambulatory without significant deviation to his gait, even without an assistive device or brace.  Based on the evidence of record, the Board finds that the Veteran's disability picture most closely approximates a 10 percent disability evaluation.  The Veteran is able to walk without an assistive device, has almost full range of motion of the ankle, has no deviation in his gait, and experiences no increased loss of motion or fatigue, weakness, or lack of endurance upon repetitive range of motion testing.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's assertions regarding the severity of his left ankle disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent. 

The Board has also considered other diagnostic codes relevant to the Veteran's left ankle strain; however, during the pendency of the claim, none of the competent medical evidence of record shows that the Veteran has ankylosis or malunion such that other codes would be applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left ankle disability.  Although the Veteran's service-connected disability produces pain and limitation of motion, those manifestations are contemplated in the rating criteria.  The Board finds that the symptoms associated with the Veteran's service-connected disability are adequately addressed by the applicable rating criteria.  Further, the effects of pain and functional impairment have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet App. 202.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his March 2011 VA examination, the Veteran reported working in construction and retiring in 2008.  He does not contend, and there is no indication in the record, that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  A claim for TDIU has not been raised. 


ORDER

Entitlement to a disability rating in excess of 10 percent for a left ankle strain is denied. 


REMAND

VA treatment records dated in December 2009 show that the Veteran complained of gastroesophageal symptoms.  Endoscopic findings showed that he had esophagitis.  

The Veteran underwent a VA examination in January 2011.  He reported taking over the counter medication for his esophageal condition and developing intermittent episodes of heartburn, as well as difficulty swallowing.  The examiner stated that the Veteran had other risk factors for development of esphogaitis including the history of alcohol use, as well as smoking.  It was noted that the Veteran was taking pain medication on an intermittent bases and was presently not taking any.  The examiner opined that the Veteran's esophagitis and esophageal condition was less related to his use of medication for his ankle condition and most likely related to his tobacco and alcohol use.  

At his August 2013 videoconference hearing, the Veteran stated that he took medication, ibuprofen, prescribed by the VA Medical Center for his service-connected ankle disability.  He noted that prior to taking the medication, he did not experience difficulty with this esophagus.  He stated he suffered from heartburn and could not eat certain foods. 

The Board finds the January 2011 medical opinion is not adequate.  First of all, the examiner presumes that the Veteran is not taking any pain medication for his ankle currently, which does not appear to be consistent with the Veteran's testimony at his Board hearing.  Thus, the current opinion may be based on an incorrect factual premise.  Additionally, the examiner says that the current esophageal condition is more likely related to smoking and alcohol use than taking ibuprofen and other painkillers but provides no rationale to support this conclusion.  Finally, the examiner does not address whether the medication the Veteran takes for his service-connected ankle disability aggravated his esophageal condition.  For these reasons a new medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current esophageal disability is caused by or aggravated by the medication (both prescribed and over the counter) taken to treat the Veteran's service-connected ankle disability.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  The file must be made available to the medical professional providing the opinion.

The examiner must address both causation and aggravation.  If aggravation is found, it is requested that the examiner identify the baseline level of severity of the esophageal condition prior to aggravation by the medication taken to treat the service-connected ankle disability.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

2.  Finally, readjudicate the appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


